DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a processor, retrieving information from blockchain, and creating smart contract and storing the smart contract in a blockchain. The processor device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of retrieving information from a blockchain and storing information in a blockchain, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that blockchain is Gray (USPAP 20170353309) at 0006 as well as Tornielli (USPAP 20170054778) at 0048 indicate that smart contracts are well-understood, routine and conventional in the art (as they are here) (see additional NPL references “U” & “V” in PTO-892). These additional elements are not a technological solution to a technological problem, or a solution to a problem introduced by the technology itself. Accordingly, a conclusion that the steps of retrieving information from a blockchain and storing information in a blockchain and creating a smart contract are well-understood, routine and conventional activity is supported under Berkheimer option 3. 
Also, the disclosure does not provide any indication that processor device is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 8 and 15 are apparatus and computer readable medium claim equivalents of claim 1, and are similarly rejected using the same rationale as claim 1, supra.

Claims 2, 9 and 16 further recite the composition of the service history information such as data a previous service was created, a previous service was change, etc. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claims 3, 10 and 17 further recite determining risk associated with the new policy and creating the smart contract when the risk is below a predetermined threshold. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 4, 11 and 18 further recite a plurality of service providers receiving the request. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5, 12 and 19 further recite creating plurality of smart contracts associated with plurality of service providers and storing same in a blockchain. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

supra.



Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.

Applicant argues the claims are not directed to an abstract idea because blockchain is a technical feature which enables trusted network of devices even when some of the parties are not trusting of each other. Applicant asserts that data from an untrusted party can be trusted through the blockchain network creating a level of security of the data.
Examiner respectfully disagrees. This argument has been addressed in the previous office action (2/19/2021), which is hereby incorporated by reference.
Applicant further argues that the claimed invention does not fall into any of the enumerated groupings of an abstract idea. 
Examiner respectfully disagrees. As analyzed in the rejection above, other than the generic processing device and the use of blockchain technology, the claimed invention can be performed manually. 
Applicant asserts that the ‘claims impose meaningful, practical, and succinct operations that provide an unconventional solution to the problem of a user being able to prove good behavior / performance under an old insurance policy. Typically, insurance9 of 12 Serial No.: 15/478,592 companies only keep track of bad behavior / claims which provide evidence of "risk" in insuring a 
Examiner respectfully disagrees. This operation as recited above is an abstract solution to an abstract idea. Other than using a blockchain or any other technology, providing evidence of “risk” in insuring a user by enabling the user to show that they have demonstrated low risk behavior in a previous policy is an abstract concept. Using blockchain or other technology to demonstrate this does not take it outside the realm of abstract idea. 
 
Finally, when claim limitations are viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.

The rejection is hereby maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crosby, M., et al. "Blockchain Technology" Beyond Bitcoin," Applied Innovative Review (AIR); Berkeley, June 2016.
Lorenz, J., et al. "Blockchain in Insurance-Opportunity or Threat?" McKinsey&Company, July 2016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691